Citation Nr: 0915854	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for the purpose of being entitled to receive 
VA benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.  He died in August 2005.  The appellant is the 
Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that the Veteran's 
July 1975 marriage to the appellant cannot be deemed valid 
for VA purposes.


FINDINGS OF FACT

1.  The Veteran and the appellant obtained a final 
dissolution of their marriage in November 1999.  

2.  The Veteran died in August 2005.  

3.  Although the Veteran and the appellant were residing with 
one another at the time of his death, the evidence indicates 
that the Veteran and the appellant did not consider 
themselves, or hold themselves out publicly, to be in a 
common law marriage.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 
U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).
	
The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See id.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in May 2007 
advised the appellant that she needed to inform VA of whether 
she lived continuously with the Veteran from the date of 
marriage until his death.  She was notified to submit 
statements from herself and two other persons informing VA of 
all dates and places where she and the Veteran lived during 
any period of separation prior to his death, a statement of 
whether or not the appellant and the Veteran intended to live 
together again, any attempts the appellant or the Veteran 
made to resolve or settle their problems, and the amounts and 
dates of the Veteran's contributions to the appellant for 
support during each separation.  The appellant was also 
notified of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  This notice was issued 
prior to the initial adjudication of the appellant's claim in 
July 2007.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board notes that the appellant has provided authorization 
forms identifying relevant treatment from private health care 
providers.  Specifically, records of the Veteran's 
hospitalization prior to his death were noted by the 
appellant to be relevant because they identified her as the 
Veteran's spouse.  While the record does not reflect that the 
RO attempted to obtain the records, the Board has accepted 
the appellant's testimony as to their contents as accurate 
for the purpose of deciding this claim.  

In short, the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The term 'marriage' for VA purposes means a marriage valid 
under 'the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued.'  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(b) (2008).  

To establish the existence of common law marriage for VA 
purposes, the evidence must show (1) that there was an 
agreement between the parties to be married; (2) that there 
was continuous cohabitation between the parties; and (3) that 
the parties held themselves out as husband and wife and were 
generally accepted as such in the communities in which they 
lived.  See 38 C.F.R. § 3.205(a)(6).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  See 38 C.F.R. § 3.53(a).

Where an attempted marriage of an appellant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) The marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered in the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; and (d) no claim has been filed by a legal surviving 
spouse has been found entitled to gratuitous death benefits, 
other than accrued monthly benefits covering a period prior 
to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.


In 1991, VA General Counsel issued a precedential opinion 
finding that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage 
constituted a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  See VAOPGCPREC 58-91 (June 17, 1991).  
This opinion noted that it had been the long-standing 
interpretation by VA that lack of recognition of common-law 
marriage by a jurisdiction constituted a legal impediment 
within the meaning of § 103(a).  Section 103(a) encompassed 
more than merely cases of prior, undissolved marriages, 
existing as a legal impediment.  A lack of knowledge of a law 
prohibiting particular marriages (including common-law 
marriages), is apparently within the scope of § 103(a).  The 
lack of a ceremonial marriage in a jurisdiction which 
requires one for a valid marriage is a legal impediment 
which, if unknown to the claimant, can create the type of 
hardship § 103(a) was intended to alleviate.  The factual 
issue presented in each case of whether the claimant was 
actually without knowledge of the legal impediment is a 
determination for VA adjudication personnel.  See id.

The appellant asserts that she should be recognized as the 
Veteran's surviving spouse for purposes of receiving VA death 
benefits.  The appellant's marriage license reflects that she 
and the Veteran were married in Missouri in July 1975.  A 
Missouri Court judgment reflects that they were divorced in 
November 1999.  The appellant essentially contends that, 
following their November 1999 divorce, she and the Veteran 
entered into a common law marriage that began in December 
1999 and lasted until his death in August 2005 and that she 
was unaware that common law marriage was prohibited in 
Missouri.

In order to establish recognition of the appellant as the 
Veteran's surviving spouse, the Board must first determine 
whether the appellant and the Veteran had actually entered 
into what they believed to be a valid common law marriage.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence does not 
establish that the appellant and the Veteran had entered into 
a common law marriage following their November 1999 divorce.  
The relevant evidence in this respect consists of legal and 
other non-testimonial documents submitted in connection with 
their marriage, divorce, and the Veteran's death; statements 
made by the appellant; statements made by people who knew the 
appellant and the Veteran; and VA medical records showing 
treatment the Veteran received prior to his divorce and 
ending in the year of his death.  

With respect to the first category, the Board notes that both 
a valid marriage license from July 1975 and a valid judgment 
of dissolution of marriage from November 1999 are of record.
 
The Board further notes that the August 2005 death 
certificate lists the Veteran's marital status as divorced 
and lists his residence at the time of death as Qulin, 
Missouri.    

The August 2005 obituary from the Veteran's local newspaper 
notes that he and the appellant were married in July 1975 and 
that she survived.  An August 2005 receipt reflects that the 
Veteran and the appellant were sold adjacent cemetery plots, 
and a December 2005 report of contact indicates that the 
appellant paid the Veteran's funeral bill.  

With respect to statements made by the appellant herself, the 
appellant reported on the November 2005 benefit application 
that the Veteran's marriage to her had ended in divorce in 
November 1999 but that her marriage to the Veteran ended with 
his death in August 2005.  In an accompanying statement, the 
appellant noted that she and the Veteran divorced because he 
was directed to do so by voices in his head.  (The Veteran 
was service-connected for major depressive disorder with 
paranoid schizophrenia effective March 1999.)  The appellant 
stated that she and the Veteran began living together again 
approximately one week following their divorce because the 
Veteran was afraid to be alone.  She noted that they lived 
together continuously until his death and that she cared for 
the Veteran because he had severe mental problems and could 
not take care of himself.  She stated that she loved the 
Veteran and, when he died, felt that the best part of her 
life was gone.

The appellant's March 2006 notice of disagreement indicated 
that their divorce was due to his mental disability and 
financial difficulties.  She stated that she agreed to the 
divorce because she thought it would relieve the Veteran's 
stress.  She noted that the Veteran moved back in with her 
about a week later, and that they "lived together as if we 
were still married because he couldn't stand to be without me 
and finally he wanted to marry me again knowing it was his 
last."  The appellant noted that the Veteran had expressed 
this intention to his mother and sister, but he was unable to 
remarry the appellant while he was in the hospital.  

In an April 2007 letter, the appellant detailed the Veteran's 
declining mental health and increasing abuse throughout the 
years.  After the divorce, she moved to Poplar Bluff to be 
closer to work and to help take care of her mother.  She 
stated that the Veteran called her to reconcile within a week 
because he could not live on his own.  She noted that they 
got along well when he moved in with her, and he expressed 
remorse for having abused her.  She further stated the 
Veteran wanted to remarry but she was afraid the abuse would 
start again.  The appellant also stated that the Veteran 
could not get over the thought of leaving her with his doctor 
and hospital bills until he was on his death bed, at which 
time he told his mother and sister that he wanted to remarry 
her.  

In a June 2007 statement, the appellant noted that she and 
the Veteran only lived separately in July and August 2000.  
Even then, she said they were in close contact because she 
had to take care of him.  She further noted that the Veteran 
had kept her identified as his spouse when he was in the 
hospital at the time of his death.  She again noted that he 
expressed a desire to remarry her when he was in the 
hospital.  

In her July 2007 substantive appeal, the appellant stated 
that she did not desert her husband and reiterated that the 
reason he chose to divorce her was because of his mental 
illness and instability.  She also noted that, except for the 
two weeks following their divorce, they continuously 
cohabitated until the Veteran's death and that, during those 
two weeks apart, she was still providing home care for him as 
if they were living together.  

The appellant has also submitted numerous statements from 
individuals who knew her and the Veteran.  Her November 2005 
claim included signed statements from 35 friends and family 
members who testified that the Veteran and the appellant 
lived together as man and wife from December 1999 until 
August 2005.  

An April 2007 letter from the Veteran's mother asserts that, 
on the day of his death, the Veteran asked his mother to get 
a preacher so he could remarry the appellant.  

An April 2007 letter from the appellant's son states that the 
Veteran moved back in with the appellant less than a month 
after their divorce.  He stated that the Veteran wanted to 
get remarried but did not want to burden the appellant with 
the hospital bills from all of his health problems.  He 
further stated that, when the Veteran was dying, he told his 
son that, if he could do it all over again, he would remarry 
the appellant despite the hospital bills. 

In an April 2007 letter, the appellant's daughter noted that 
she moved two hours away prior to her parents' divorce.  
Following the divorce, her father and brother came to visit 
her often, and her brother often came to visit her alone for 
weeks at a time to get away from their father's abusiveness.  
She further noted that "[t]his continued until my father and 
brother moved in with my mother and then he was relatively 
happy."  She stated that it seemed her parents fought less 
after their divorce and that, before he died, her father told 
her that he loved her mother and wanted to remarry her.  

A June 2007 affidavit from the appellant's divorce attorney, 
who had known the Veteran for the Veteran's entire life, 
states that the appellant moved to Poplar Bluff, Missouri, 
after their divorce and that the Veteran moved in with her in 
December 1999.  At a later time, when the Veteran came to the 
attorney's office to prepare a deed conveying his real estate 
to his and the appellant's daughter, the Veteran stated that 
they were still living together.  He noted that the Veteran 
continued living with the appellant until his death.  He 
characterized the divorce as "friendly" and noted that the 
Veteran told him they divorced was because he did not want 
the appellant to be responsible for the large medical 
expenses incurred due to his poor health.

Finally, the Veteran's VA treatment records contain 
information that is relevant to determining whether the 
Veteran and the appellant had entered into a common law 
marriage.  A January 2000 psychiatric record reflects that 
"just within the past month, his wife has filed for his 
divorce."  The Veteran reported they were separating as 
friends and that the major reason for their divorce was that 
she found a job in Poplar Bluff and wanted to move closer to 
work, but he did not want to move there.  The Veteran 
expressed trepidation about having to learn a lot of new 
skills, such as calling in his own prescriptions.  

A June 2000 VA psychiatric record notes that the Veteran was 
visited occasionally by his ex-wife, who "really did not 
want the divorce and she wants him to be with her."  It 
notes that she did not want the Veteran seeking any other 
women, and that he had not done so due to sexual dysfunction.  

A February 2001 VA record states that the Veteran was 
divorced from his wife but that she comes to his house every 
weekend.  He reported that she lived in Poplar Bluff during 
the week.  

A March 2002 VA medical record notes that the Veteran's "ex-
wife did help him order [his prescriptions] before, however, 
he sees her less and less."

A July 2002 VA examination report notes that the Veteran 
lived alone in Qulin.  He reported having gotten married once 
and divorced a couple of years earlier.  He reported having 
problems with his ex-wife.

An August 2002 VA neurological disorders examination report 
noted that the Veteran was divorced.

December 2002 and February 2004 VA treatment record note that 
the Veteran lives alone.

At an April 2004 VA examination notes that the Veteran was 
accompanied by his ex-wife.  It also notes that the Veteran 
lived alone but was "now back with his ex-wife, calling her 
his girlfriend."  

An October 2004 VA medical record notes that the Veteran 
sometimes hears voices but is kept in check by his son and 
his ex-wife.

A February 2005 VA examination report noted that, since the 
April 2004 examination, the Veteran used to live by himself 
but had moved in with his ex-wife about a year ago.  This 
report also noted that the Veteran's "wife is managing their 
financial affairs."  

As stated above, the Board finds that this evidence 
establishes that the appellant and the Veteran had not agreed 
to be married, did not continuously cohabitate, and did not 
hold themselves out as husband and wife and were not 
generally accepted as such in their community.

With respect to the question of whether the Veteran and the 
appellant believed themselves to be married, the Board notes 
that there is a valid divorce decree from November 1999 of 
record.  While the appellant has noted the Veteran's mental 
illness and the financial reasons behind the dissolution of 
their marriage, she has not disputed the legality of the 
November 1999 divorce.  Furthermore, as noted above, the 
Veteran's death certificate lists his marital status as 
divorced.  While the Veteran's obituary does note that he and 
the appellant were married and that she survives, it does not 
expressly indicate whether or not they were currently married 
at the time of his death.  Furthermore, the appellant does 
indicate that she and the Veteran were divorced in November 
1999 on her November 2005 application for benefits.

The Board further notes that statements submitted by the 
appellant and her mother, son, and daughter, while they do 
emphasize how much the Veteran loved the appellant, expressly 
state that the Veteran regretted not having remarried the 
appellant and wished to do so when he was dying.  Regardless 
of the reasons for his reluctance to remarry, these 
statements strongly suggest that the Veteran did not consider 
himself married to the appellant when he was admitted to the 
hospital shortly before his death.  The Board further notes 
that the appellant herself expressed reluctance about 
remarrying in an April 2007 statement, indicating that she 
was afraid he would begin to abuse her again if they 
remarried.  In addition, the April 2004 VA examination report 
notes that the Veteran was back together with the appellant 
and considered her to be his "girlfriend."  This does not 
suggest that the Veteran considered himself and the appellant 
to be married.

The Board observes that the appellant purchased adjacent 
cemetery plots for herself and the Veteran shortly after his 
death and that she paid his funeral bills.  While these do 
not necessarily demonstrate that the appellant and the 
Veteran were married, they do serve as evidence of the 
closeness of their relationship and may suggest that the 
appellant considered herself and the Veteran to be family.  
They do not, however, demonstrate that the Veteran and the 
appellant were married or held themselves out as such in 
their lifetimes, and are not inconsistent with the testimony 
reflecting that the Veteran wished he could remarry the 
appellant when he was dying.  Likewise, while the appellant 
has stated that she was identified as the Veteran's wife in 
his August 2005 hospital records, the Board finds the more 
probative evidence of record to be the numerous witness 
statements reflecting that the Veteran expressed regret over 
not having remarried the appellant and wanted to find a 
preacher to marry them.  Further, as discussed, in April 2004 
(14 months prior to his death), the Veteran reported that he 
and the appellant were back together, and that he considered 
her to be his "girlfriend."  Such strongly suggests that 
the Veteran himself did not consider himself married to the 
appellant.

The Board also finds that the requirement of continuity of 
cohabitation has not been satisfied.  The appellant's 
repeated assertion that she and the Veteran only lived apart 
for a week or two following their divorce is not supported by 
the evidence of record.  

First, the Board notes that multiple pieces of evidence, 
including the June 2007 affidavit from the appellant's 
divorce attorney and the Veteran's VA treatment records from 
June 2000 and February 2001, reflect that the appellant moved 
to Poplar Bluff shortly after the divorce.  The Board further 
notes that the appellant's son and divorce attorney have also 
expressly testified that the Veteran moved in with the 
appellant within a month of the divorce.  The Board has 
considered this testimony.  However, it finds that the 
preponderance of the evidence of record is against finding 
continuous cohabitation from December 1999 until the 
Veteran's death.

From the time of their divorce to his death, a majority of 
the Veteran's VA medical records and his VA correspondences 
indicate that his address is in Advance, Missouri.  It 
appears that the appellant and the Veteran resided together 
at this address when they were married.  Records also suggest 
that he may have briefly lived in Qulin, Missouri, in 2002 
and at the time of his death.  Records such as the June 2007 
attorney's statement and the appellant's March 2006 notice of 
disagreement indicate that the Veteran moved back in with the 
appellant following their divorce.  However, there is no 
indication that the Veteran ever claimed to have a Poplar 
Bluff address.  While this does not necessarily mean that the 
Veteran never lived in Poplar Bluff, it does not support the 
appellant's contention that he lived there with her 
continuously from December 1999 to August 2005.  

More significantly, several of the Veteran's medical records 
reflect that the Veteran and the appellant were not living 
together until approximately the middle of 2004.  As noted 
above, a June 2000 record notes that the Veteran was visited 
occasionally by his ex-wife.  The February 2001 record notes 
that she visited him every weekend.  A March 2002 record 
notes that the Veteran saw the appellant less and less.  July 
2002, December 2002, February 2004, and April 2004 records 
noted that he lived alone.  The February 2005 VA examination 
report noted that the Veteran had moved back in with the 
appellant about a year earlier, but following the April 2004 
VA examination report.  

The April 2007 letter from the appellant's daughter also 
supports the notion that the Veteran did not move in with the 
appellant within weeks of their divorce, as she noted that 
her brother and father often came to visit her following the 
divorce, and that her brother often came to visit for weeks 
at a time, prior to their moving back in with the appellant.

The Board has considered whether continuous cohabitation may 
be established from 2004 to the Veteran's August 2005 death.  
While more evidence would be required in order to establish 
cohabitation during this period, the Board finds that this 
question is moot in light of the Board's finding that the 
Veteran and the appellant were not holding themselves out as 
husband and wife during this period.

The Board further acknowledges the signed statements from 35 
friends and family members testifying that the Veteran and 
the appellant lived together as husband and wife from 
December 1999 to August 2005.  While the Board does consider 
these statements to be evidence that the Veteran and the 
appellant held themselves out as husband and wife, the Board 
finds that they have limited probative value in that they 
were pre-printed statements asserting that "I verify 
____________ that the [Veteran] and [the appellant] lived 
together as man and wife from December 1999 until August [redacted]
of 2005."  Friends and family members signed their names on 
the line, noted their relationship to the appellant or 
Veteran, and filled in their contact information.  For 
purposes of establishing that the Veteran and the appellant 
held themselves out as man and wife, this evidence resembles 
a signed petition and is far less probative than the 
statements that were written out by the appellant and her 
family.  Furthermore, the probative value of these statements 
is clearly reduced by the ample evidence demonstrating that 
the Veteran and the appellant did not live together as 
husband and wife from December 1999 to at least April 2004.  
Finally, as noted above, the appellant, her mother, her 
daughter, and her son all testified that the Veteran 
expressed a desire to remarry the appellant when he was 
dying.  These statements strongly refute the idea that the 
Veteran and the appellant were holding themselves out as 
married toward the end of his life.  Put another way, the 
fact that the appellant and the Veteran had discussed the 
idea of re-marrying, with some trepidation, shows that they 
were fully aware of the marital situation, i.e., that they 
were not married.

The Board acknowledges that the probative value of statements 
made by the Veteran as contained in his VA medical records 
may be reduced due to his severe psychiatric disability, 
including paranoid schizophrenia manifested by delusions and 
hallucinations.  However, the Board notes that factors such 
as the Veteran's not living with the appellant for several 
years following their divorce are corroborated by other 
evidence of record.  Furthermore, neither the VA psychiatric 
treatment records nor the VA examination reports indicate 
that the Veteran's statements regarding his living situation 
are distortions due to mental disability.  

In short, the Board finds that the preponderance of the 
evidence of record is against finding that the appellant and 
the Veteran considered themselves to have been common law 
spouses at the time of the Veteran's death.  The benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for the purpose of being entitled to receive 
VA benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


